Citation Nr: 1002267	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-25 849	)	DATE
	)
	
)
On appeal from the Department of Veterans Affairs Regional 
Office in Los Angeles, California

THE ISSUES

1.  Whether the Veteran timely filed a timely substantive 
appeal to the rating decision of March 2003, denying service 
connection for hypertension.

2.  Entitlement to an effective date before May 12, 2004, for 
the grant of service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder.

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD
M. Sorisio, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1962 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions in September 2004 and in December 2005 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2009, the Veteran stated that he did not wish to 
appear at a hearing and wanted his case to be decided by the 
Board based on the evidence of record.

The claim for an earlier effective date for the grant of 
service connection for hypertension based on clear and 
unmistakable error, the claim of service connection for a 
psychiatric disorder other than posttraumatic stress 
disorder, and the claim to reopen service connection for 
residuals of a back injury are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in March 2003, the RO denied the 
claim of service connection for hypertension, and the Veteran 
was notified of the rating decision on April 14, 2003;  in 
April 2003, the Veteran timely filed a notice of 
disagreement; the RO issued a statement of the case, 
addressing the claim of service connection for hypertension 
and mailed the statement of the case to the Veteran at his 
last known address of record on February 20, 2004; a 
substantive appeal or a request for an extension to file a 
substantive appeal was not filed within one year of the April 
14, 2003, notice of the rating decision, or within 60 days of 
the February 20, 2004,  statement of the case, addressing the 
claim of service connection for hypertension; and good cause 
is not shown for not timely filing; and the RO did not 
implicitly or explicitly waive a timely filing of the 
substantive appeal.

2.  The record contains credible supporting evidence of an 
in-service stressor to support the diagnosis of posttraumatic 
stress disorder. 


CONCLUSIONS OF LAW

1.  The Veteran did not timely perfect an appeal seeking 
service connection for hypertension and the rating decision 
in March 2003 became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.29, 19.30, 19.32, 19.34, 20.101, 20.200, 
20.202, 20.300, 20.302, 20.303 (2009).

2.  Posttraumatic stress disorder was incurred during 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the timeliness question, where as here the law, not the 
evidence, is dispositive.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

As the decision to grant service connection for posttraumatic 
stress disorder is favorable to the Veteran, no further 
action is required to comply with the VCAA on this matter.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private records.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

Legal Criteria

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

The notice of disagreement and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, that is, the RO.  
38 C.F.R. § 20.300.

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction, here 
the RO, within one year from the date that the agency mails 
notice of the determination.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a).

The RO then prepares and sends to the Veteran a statement of 
the case.  A statement of the case provides a summary of the 
evidence, a summary of the applicable laws, and the 
determination and reasoning of the RO concerning the issues 
expressed in the notice of disagreement.  38 C.F.R. § 19.29.  
The RO must send the statement of the case to the Veteran's 
last address of record, 38 C.F.R. § 19.30, and the date of 
mailing is presumed to be the date of the statement of the 
case.  38 C.F.R. § 20.302(b).

After the RO issues a statement of the case, the Veteran must 
file a substantive appeal.  A substantive appeal consists of 
a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals" or correspondence containing the 
necessary information.  38 C.F.R. § 20.200.

A substantive appeal must indicate either that all of the 
issues presented in the applicable statement of the case and 
supplemental statement of the cases are being appealed or 
specify the particular issues being appealed.  It should also 
set out specific arguments related to errors of fact or law 
made by the RO in reaching the determination being appealed.  
38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302.

Extensions of time for filing a substantive appeal may be 
granted for good cause, but must be made in writing prior to 
the expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.

Whether a notice of disagreement or a substantive appeal has 
been filed on time is an appealable issue.  38 C.F.R. 
§§ 19.34, 20.101(c).  

Facts 

The Veteran alleges that he timely filed a substantive appeal 
to the rating decision in March 2003, denying service 
connection for hypertension and that his appeal has been 
ongoing since that time.  

In May 2002, the Veteran submitted a claim of service 
connection for several disabilities, including hypertension.

In a rating decision in March 2003, the RO denied the claim 
of service connection for hypertension, and the Veteran was 
notified of the rating decision on April 14, 2003.

In April 2003, the Veteran timely filed a notice of 
disagreement to the rating decision in March 2003.

The RO issued a statement of the case addressing the claim of 
service connection for hypertension and mailed the statement 
of the case to the Veteran at his last known address of 
record on February 20, 2004.  The cover letter to the 
statement of the case stated the following: 

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may use 
to complete your appeal.  We will gladly explain 
the form if you have questions....You must file 
your appeal with this office within 60 days from 
the date of this letter or within the remainder, 
if any, of the one-year period from the date of 
the letter notifying you of the action that you 
have appealed.  If we do not hear from you within 
this period, we will close your case.  If you 
need more time to file your appeal, you should 
request more time before the time limit for 
filing your appeal expires.  (emphasis in 
original). 

Accordingly, the Veteran had until April 14, 2004, (within 
the one year period following notice of the April 2003 rating 
decision) or April 20, 2004, (60 days from issuance of the 
statement of the case) to submit a timely response/ 
substantive appeal.  

The next submission from the Veteran was received by VA on 
May 12, 2004.  This statement indicated that he was appealing 
a rating decision issued in April 2004 that did not consider 
a claim of cataracts in rating his service-connected 
glaucoma.  This statement mentions that his doctor had told 
him his cataracts will not improve because of diabetes, high 
blood pressure, and his age.  

In a letter in August 2004, the RO notified the Veteran that 
it was working on his claim for hypertension.  This letter 
states that his claim had been previously denied by a rating 
decision issued April 14, 2003, which had become final and 
that in order to reopen his claim he needed to submit new and 
material evidence. 

In August 2004, the Veteran submitted a substantive appeal, 
indicating that he was appealing service connection for 
hypertension and cataracts.  

In September 2004, the RO sent the Veteran a letter informing 
him that he did not timely submit a substantive appeal of the 
rating decision in March 2003.  This letter set out the dates 
of the pertinent appellate documents and explained the time 
limits for filing a substantive appeal.  The RO stated that 
since the Veteran did not timely submit a substantive appeal 
it would not take any further action on his claim, but that 
his submission was being treated as a claim to reopen.  This 
letter also informed him that he could appeal the decision 
that his substantive appeal was not timely.  

A letter from the RO in October 2004 again informed the 
Veteran that he was notified on April 14, 2003, that his 
claim of service connection for hypertension had been denied.  
This letter informed the Veteran that he needed to submit new 
and material evidence to reopen his claim of service 
connection for hypertension.

The Veteran perfected an appeal on the issue of the 
timeliness of the substantive appeal.

In a rating decision in December 2005, the RO granted service 
connection for hypertension, rated 10 percent, effective May 
12, 2004.  

Analysis 

As noted above, the latest date by which the Veteran could 
timely file a substantive appeal was April 20, 2004.  He did 
not request an extension of time to file a substantive appeal 
for good cause and he did not submit a substantive appeal by 
that date.  As a substantive appeal was not timely filed, the 
RO properly closed the appeal in accordance with 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. §§ 19.32 and 20.302.



Statements from the Veteran allege that he immediately 
appealed the March 2003 rating decision and April 2003 
notification letter and that he believed his appeal was still 
ongoing.  As such, he indicates that he did not consider the 
rating decision in March 2003 to be a decision on his claim 
as he believed it was incorrect.  The Veteran is correct that 
his appeal was ongoing once he filed a notice of disagreement 
with the rating decision.  However, in order to continue the 
processing of his appeal, he needed to timely submit a VA 
Form 9 once he received the statement of the case that was 
issued in February 2004.  He did not do so.  

The Board finds that there was no reason for the Veteran to 
misunderstand the purpose of the VA Form 9.  As described 
above, the cover letter instructed the Veteran that he now 
had to act promptly if he wished to continue his appeal and 
to address what benefits he wanted, what facts within the 
statement of the case that he disagreed with, and where the 
Veteran believed the RO had erroneously applied the law.  It 
also advised the Veteran to look for the VA Form 9 to assist 
him in preparing his substantive appeal.  The cover letter 
told him that if the RO did not hear from him within the 
required period, the matter would be closed; and informed him 
of the requirements for requesting an extension of time to 
file his Substantive Appeal.  Finally, the letter invited the 
Veteran to call the RO if he still had questions about the 
material and what he should do.

The various documents in the "packet," that is, the 
statement of the case, VA Form 9, the rating decision, and 
the cover letter are all documents VA must send to the 
Veteran to fulfill its duties to notify the Veteran of VA 
procedures and the reasoning behind its decision so that the 
Veteran can fulfill his responsibility by taking the next 
step and submitting a timely substantive appeal.

In other words, by providing the packet materials, the VA 
afforded the Veteran procedural due process.



The Veteran has not alleged that he did not receive the 
statement of the case in February 2004 and the record 
reflects he did receive it as he has submitted pages from the 
statement of the case in conjunction with his appeal.  His VA 
Form 9 was submitted in August 2004, about four months after 
the deadline to submit a timely substantive appeal.  A 
statement in May 2004 references his hypertension in 
conjunction with his claim for cataracts.  Even if this 
statement could be viewed as a statement in lieu of a Form 9, 
it was still received by the RO several weeks after the 
deadline to submit a timely substantive appeal.  

There is nothing in the record indicating that the RO 
implicitly or explicitly waived the timeliness of the 
substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (Vet. 
App. 2009) (finding that if the RO does not waive a late 
substantive appeal, the Board may decline to entertain 
jurisdiction).  In response to the Veteran's May 2004 
statement, the RO notified him in August 2004 and October 
2004 that it was working on his claim to reopen a claim of 
service connection for hypertension as the rating decision 
sent to him in April 2003 had become final.  Additionally, 
after the Veteran submitted an untimely substantive appeal in 
August 2004, the RO specifically notified him that his appeal 
was untimely and that as a timely substantive appeal had not 
been filed, no further action would be taken on his appeal.  

The Veteran indicates that these letters were confusing and 
that he believed they meant that his original claim remained 
ongoing.  A review of the language of the letters, however, 
makes clear that the RO informed him that the rating decision 
sent to him in April 2003 had become final and that his 
statements were being treated as a claim to reopen a claim of 
service connection for hypertension, not that they were a 
part of the ongoing processing of an earlier appeal.  Hence, 
this argument does not provide a basis to find that the 
Veteran timely submitted a substantive appeal.

The Veteran's representative argues that the date the rating 
decision in April 2003 was sent to the Veteran was the 14th 
and not the 18th and that the date of the VCAA notice was in 
August 2002 not in May 2002.  These errors are harmless and 
do not pertinent to the question of whether the Veteran 
timely filed a timely substantive appeal.  

The Veteran's representative also argued that the Veteran 
filed a second notice of disagreement in May 2003 and another 
statement in support of his claim later in May 2003, which 
should be treated as a timely substantive appeal, even though 
they were both received prior to issuance of the February 
2004 statement of the case.  

Under 38 C.F.R. § 20.200, an appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been issued, a timely filed substantive 
appeal.  The regulations does not provide for the filing of a 
substantive appeal prior to issuance of a statement of the 
case.  In accordance with 38 C.F.R. § 20.200, the Board 
declines to accept either of the statements as a timely 
substantive appeal.  

As the evidence of record shows the Veteran did not timely 
submit a substantive appeal to the rating decision in March 
2003, denying service connection for hypertension, and the RO 
did not waive the timeliness of the substantive appeal either 
implicitly or explicitly, the Board concludes that the 
Veteran's substantive appeal was not timely filed and the 
rating decision in March 2003 by the RO, denying service 
connection for hypertension, became final.  38 U.S.C.A. 
§ 7105.  

Posttraumatic Stress Disorder 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).



Facts and Analysis

The service personnel records show that the Veteran served on 
the USS Princeton from November 1962 to November 1968 as a 
crewman and machinist's mate.  From September to November 
1962 the Princeton was involved in nuclear testing during 
Operation Dominic.  In October 1963, the Princeton received 
an Amphibious Assault Award.  In May 1966 the Veteran was 
serving aboard the Princeton during Operation Jackstay in the 
Rung Sat Area of South Vietnam.  Operation Jackstay was a 
combined combat operation using forces from all military 
branches.  

In July 1968, a citation for a Meritorious Unit Commendation 
shows that the Princeton served as flagship of the 
Seventeenth Fleet Amphibious Ready Group in several 
operations, including Jackstay.  The citation notes that the 
Princeton provided logistic, administrative and 
communications support for the amphibious ready group and 
that during periods of heavy combat, the ship supported as 
many as five helicopter squadrons.

A history of the Princeton from the Naval Historical Center 
shows that during Jackstay and Operation Osage, the ship 
engaged the enemy in operations to clear the Rung Sat Special 
Zone of Viet Cong guerrillas and to protect Vietnamese in the 
Phu Loc area from Viet Cong harassment.  During search and 
destroy missions, the Princeton provided transportation, 
medical evacuation, logistics and communication support to 
the amphibious ready groups. 

Statements from the Veteran contend that he has posttraumatic 
stress disorder from participating in combat operations 
aboard the Princeton, retrieving dead bodies and bringing 
severely wounded soldiers from helicopters to the sick bay.  
He reported that he sometimes had to rush severed arms and 
legs to the sick bay.  He often thinks about seeing body bags 
of dead soldiers.  



The record establishes that the ship the Veteran served on 
engaged in combat operations with the enemy.  Additionally, 
the record supports that his ship was involved in medically 
evacuating soldiers.  Based on this evidence and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the record contains credible evidence supporting the 
occurrence of the Veteran's stressors.

In June 2007, VA health-care providers, a VA psychiatric 
mental health practitioner and a VA supervising psychiatrist 
reported a diagnosis of posttraumatic stress disorder by DSM-
IV criteria and related that diagnosis to the Veteran's 
experiences in combat operations aboard ship. 

In light of credible supporting evidence of an in-service 
stressor and a current diagnosis of posttraumatic stress 
disorder that has been associated with the in-service 
stressors by a competent medical opinion, and as the evidence 
is uncontroverted, all elements necessary to establish 
service connection for posttraumatic stress disorder have 
been met. 


ORDER

As a substantive appeal was not timely filed to the rating 
decision in March 2003, denying service connection for 
hypertension, the appeal is denied. 

Service connection for posttraumatic stress disorder is 
granted.


REMAND

In statements in September 2004, in March 2005, and in 
October 2008, the Veteran alleges error in the rating 
decision in March 2003 that made the denial of service 
connection for hypertension incorrect, which raises the claim 
of clear and unmistakable error.  Andrews v. Nicholson, 421 
F.3d 1278, 1282-83 (Fed. Cir. 2005) (finding that a 
sympathetic reading of pleadings applies to a claim of clear 
and unmistakable error).  

As the RO has not had the opportunity to adjudicate claim of 
clear and unmistakable error, which is inextricably 
intertwined with the claim for an earlier effect date, the 
claim of clear and unmistakable error must be addressed by 
the Board reviews the claim for an earlier effective date.    

On the claim of service connection for a psychiatric disorder 
other than posttraumatic stress disorder, the record includes 
diagnoses of major depressive disorder, anxiety disorder, and 
panic disorder, which the Veteran's representative argues 
arise from the same symptoms for which the Veteran seeks 
service connection.  Where there are multiple diagnoses that 
arise from the same psychiatric symptoms, the concurrent 
diagnoses s should be considered as part of the current 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   For 
this reason, additional evidentiary development under the 
duty to assist is required.

By rating decision dated in March 2003, the RO, in pertinent 
part, denied the application to reopen the claim of service 
connection for residuals of a back injury.  In a statement 
received by the RO in May 2003, the Veteran expressed 
disagreement with the denial of that claim.  

When there has been an adjudication by the RO and a notice of 
disagreement has been timely filed, a statement of the case 
addressing the issue must be furnished to the Veteran.   
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of clear and 
unmistakable error in the rating 
decision in March 2003 by the RO, 
denying service connection for 
hypertension.  



If the claim of clear and unmistakable 
error is denied and the Veteran timely 
files a notice of disagreement, issue a 
statement of the case and notify the 
Veteran and his representative that the 
matter will be before the Board only if 
he timely files a substantive appeal. 

2.  Ensure VCAA compliance on the claim 
of service connection for a psychiatric 
disorder other than posttraumatic 
stress disorder and develop the claim 
as needed in accordance with the duty 
to assist. 

3.  Furnish the Veteran a statement of 
the case on the application to reopen 
the claim of service connection for 
residuals of a back injury.  In order 
to perfect an appeal of the claim to 
the Board, the Veteran must still 
timely file a substantive appeal after 
issuance of the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


